Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 31, 2019. It is noted, however, that applicant has not filed a certified copy of the 201911424645.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed October 16, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The documents listed under Non-Patent Literature, citation number 1-4, on the IDS have not been considered because there is no English translation of the documents provided.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, McCord et al (US Pub. No. 2019/0257922) teaches a lighting and detecting module, shown on Fig. 1, comprising: 

Harrison et al (US Pub. No. 2020/0200363) teaches a light transmission component (1465 shown on Fig. 10C), one end of which connected to a light source assembly (1455) for transmitting the lighting light.
However, none of the prior art cited alone or in combination provides the motivation to teach:
a light transmission component, one end of which connected to the light source assembly for transmitting the lighting light and the detecting light; 
a lighting assembly connected to the other end of the light transmission component for receiving the lighting light transmitted by the light transmission component to provide lighting; 
a light detection and ranging assembly connected to the other end of the light transmission component, used for emitting the detecting light transmitted by the light transmission component outward to detect position parameters of a surrounding object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roberts (US Pub. No. 2014/0347648) is cited to communication system in a vehicle (see Fig. 1).
Gilliland et al (US Pub. No. 2016/0266242) is cited to show beam steering LADAR sensor.
Laski et al (US Pub. No. 2018/0219634) is cited to show system for determining vehicle position based upon light-based communications and time-of-flight measurement.
Licht et al (US Pub. No. 2019/0039502) is cited to show motor vehicle headlamp assembly comprising headlamp that has integrated LiDAR.
Pan et al (US Pub. No. 2021/0011138) is cited to show distributed laser radar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637